

115 HR 4058 IH: Securing All Livestock Equitably Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4058IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Marshall (for himself, Mr. Rouzer, Mr. Comer, Mr. Young of Iowa, Mrs. Hartzler, Mr. Smith of Missouri, Mr. King of Iowa, Mr. Thompson of Pennsylvania, Mr. Yoho, Mr. Costa, Mrs. Bustos, Ms. Sewell of Alabama, Mr. Soto, Mr. Arrington, and Mr. Lucas) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Packers and Stockyards Act, 1921, to provide for the establishment of a trust for the
			 benefit of all unpaid cash sellers of livestock, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing All Livestock Equitably Act of 2017 or the SALE Act of 2017. 2.Establishment of trust for benefit of unpaid cash sellers of livestockThe Packers and Stockyards Act, 1921, is amended by inserting after section 317 (7 U.S.C. 217a) the following new section:
			
				318.Statutory trust established; dealer
					(a)Establishment
 (1)In generalAll livestock purchased by a dealer in cash sales and all inventories of, or receivables or proceeds from, such livestock shall be held by the dealer in trust for the benefit of all unpaid cash sellers of such livestock until full payment has been received by such unpaid cash sellers.
 (2)ExemptionAny dealer whose average annual purchases of livestock do not exceed $500,000 shall be exempt from the provisions of this section.
 (3)Effect of dishonored instrumentsFor purposes of determining full payment under paragraph (1), a payment to an unpaid cash seller shall not be considered to have been made if the unpaid cash seller receives a payment instrument which is dishonored.
 (b)EnforcementIf a dealer fails to perform the duties required by subsection (a), the Secretary shall take such action as is necessary to enforce the trust. 
 (c)Preservation of trustAn unpaid cash seller shall lose the benefit of a trust under subsection (a) if the unpaid cash seller has not preserved the trust by giving written notice to the dealer involved and filing such notice with the Secretary—
 (1)within 30 days of the final date for making a payment under section 409 in the event that a payment instrument has not been received; or
 (2)within 15 business days after the date on which the seller receives notice that the payment instrument promptly presented for payment has been dishonored.
 (d)Notice to lien holdersWhen a dealer receives notice under subsection (c) with respect to a trust, the dealer shall, within 15 business days, give notice to all persons who have recorded a security interest in, or lien on, the livestock held in such trust.
 (e)Cash sales describedFor the purpose of this section, a cash sale means a sale in which the seller does not expressly extend credit to the buyer.
					.
		